United States Court of Appeals
                      FOR THE EIGHTH CIRCUIT

                            ___________

                            No. 96-3857
                            ___________

Louie Wesley Crandall,            *
                                  *
           Appellant,             *
                                  * Appeal from the United
States
    v.                            * District Court for the
                                  * Western District of
Missouri.
Dr. Catron; Bill Pierce, Sheriff of                             *

Jasper County, MO; Jasper County, MO, *
[UNPUBLISHED]
                           *
         Appellees.        *
                      ___________

                                   Submitted:        October 15,
1997
                                              Filed:     October 22,
1997
                            ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    Louie W. Crandall appeals from the district court&s1
grant of summary judgment in favor of Dr. Mark Catron,
Sheriff William Pierce, and Jasper County in this 42


       1
      The HONORABLE DEAN WHIPPLE, United States District Judge for the
Western District of Missouri.
U.S.C. § 1983 action. Crandall claimed that while he was
detained at the county jail, he was deprived of his
constitutional rights related to his medical needs. The
district court granted summary judgment, concluding
Crandall failed to establish a serious




                           -2-
medical need.    After careful review of the record, we
affirm for the reasons stated by the district court. See
8th Cir. R. 47B.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-